DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are presented for examination.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.0	Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui e al. (USPG_PUB No. 2004/0158387), in view of Ishigooka et al. (USPG_PUB No. 2015/0309920).
	4.1	In considering claims 1, 8-9, Vasui et al. teaches a method for simulating a control unit, comprising the following steps: 
modeling relationships between inputs and outputs of the software component (see para [0002] a model defining the relationship between a simulation value simulating the behavior of an internal variable of the plant and a detection value reflecting the behavior of the internal variable. [0158] There is provided a control unit including a control program for causing a computer to control a plant, wherein the control program causes the computer to detect a detection value reflecting a behavior of a first internal variable of the plant, generate a simulation value simulating the behavior of the first internal variable estimating an estimation value of the detection value based on a model defining a relationship between the estimation value and the simulation value determining a first input to be inputted to the plant, according to the identified model parameter); and simulating behavior of the control unit based on the relationships (para [0046] estimation means for estimating an estimation value of the air-fuel ratio parameter based on a model defining a relationship between the estimation value and the plurality of simulation values; [0158] To attain the first object, in a seventh aspect of the present invention, there is provided a control unit including a control program for causing a computer to control a plant, wherein the control program causes the computer to detect a detection value reflecting a behavior of a first internal variable of the plant and generate a simulation value simulating the behavior of the first internal variable estimating an estimation value of the detection value based on a model defining a relationship between the estimation value and the simulation value). 
While Yasui et al. does not specifically state that said relationship is that of at least one software component of the control unit, he provides a control unit including a control program for causing a computer to control a plant, wherein the control program causes the computer to detect a detection value reflecting a behavior of a first internal variable of the plant which would clearly be understood by a person of skilled in the art. Nonetheless, Ishigooka et al. provides model for collaboration information data that indicates associations/relationships of related input parameters and output parameters of the provided control, software code data and the provided simulation code data; said system model can be defined that uses defined relationships of related input parameters and output parameters of the provided control software code data and the provided simulation code data (see para [0018] According to another preferred aspect, the method may further comprise providing collaboration information data that indicates associations of related input parameters and output parameters of the provided control, software code data and the provided simulation code data. This has the advantage that a system model can be defined that uses defined relationships of related input parameters and output parameters of the provided control software code data and the provided simulation code data. [0019] Preferably, the system model comprises collaboration module code data indicating one or more functions of copying output parameters to associated input parameters based on the provided collaboration information data. [0020] Preferably, the collaboration module code data indicates a first function of copying output parameters of control software code data of one or more electronic control units to associated input parameters of control software code data of one or more electronic control units, a second function of copying output parameters of control software code data, of one or more electronic control units to associated input parameters of the simulation code data, and/or a third function of copying output parameters of the simulation code data to associated input parameters of control software code data of one or more electronic control units; see further para [0101], and including a time behavior of the control unit (see para [0021] According to another preferred aspect, the system model may comprise synchronization module code data indicating synchronization between execution of one or more functions of the control software code data for the one or more electronic control units and the simulation code data for the controlled system. This has the advantage that the system model can be efficiently and accurately provided considering a time behavior of the controlled plant and synchronization between control operations of one or even multiple simultaneously acting electronic control units and plant behavior). 
Yasui et al. and Ishigooka et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Ishigooka et al. is similar to that of Yasui et al. Therefore, I would have been obvious to a person of skilled in the art to combine the method of Ishigooka et al. with that of Yashui et al. because Ishigooka et al. teaches the advantage that the system model can be efficiently and accurately (see 0021).
4.2	Regarding claim 2, the combined teachings of Yasui et al. and Ishigooka et al. teach that wherein the relationships include a transmission of pieces of information from the inputs to the outputs (see Ishigooka para [0126] At first, the executable function symbolic module( ) of the symbolic module code data 511 is executed to initiate symbolic execution by transferring the system input parameters to the corresponding abstract symbols for the symbolic execution, at least if the time condition v_time % 2000==0 of the symbolic module code data 511 is met i.e. when the parameter v_time is an integer multiple of 2000; see further para [0128] In the main function of the assertion module code data 510, after the call of the symbolic module (symbolic_module) for symbolic execution, one control cycle is simulated by performing the steps of updating the current status of the controlled system/model by calling the function plant_update( ) of the plant simulation code data, transferring the output values of the simulation of the controlled system according to the updated status to the associated input parameters of the control software of the electronic control units in the control software code data by calling the function copy_plant_to_software( ) of the collaboration module code data, performing a control cycle of the electronic control units by calling the above-mentioned function software_execution as a function of the time parameter v_time of this iteration, and transferring the output values of the simulation of the control cycle of the electronic control units to the associated input parameters of the control software of the other electronic control units in the control software code data by calling the function copy_ECU_to_ECU( ) of the collaboration module code data and to the associated input parameters of the simulation of the controlled system/plant by calling the function copy_software_to_plant( ) of the collaboration module code data). 
4.3	As per claim 3, the combined teachings of Yasui et al. and Ishigooka et al. teach that wherein the pieces of information include sequence numbers, or the pieces of information include time stamps (see Ishigooka para [0128]-[0129] In the main function of the assertion module code data 510, after the call of the symbolic module (symbolic_module) for symbolic execution, one control cycle is simulated by performing the steps of updating the current status of the controlled system/model by calling the function plant_update( ) of the plant simulation code data, transferring the output values of the simulation of the controlled system according to the updated status to the associated input parameters of the control software of the electronic control units in the control software code data by calling the function copy_plant_to_software( ) of the collaboration module code data, performing a control cycle of the electronic control units by calling the above-mentioned function software_execution as a function of the time parameter v_time of this iteration, and transferring the output values of the simulation of the control cycle of the electronic control units to the associated input parameters of the control software of the other electronic control units in the control software code data by calling the function copy_ECU_to_ECU( ) of the collaboration module code data and to the associated input parameters of the simulation of the controlled system/plant by calling the function copy_software_to_plant( ) of the collaboration module code data; further para 103). 
4.4	With regards to claim 4, the combined teachings of Yasui et al. and Ishigooka et al. teach that wherein the modeling is accomplished using a formal language (see Ishigooka et al. para [0055] In this description, a distinction is made between two types of data: information data and code data. Information data is a type of data that indicates information such as parameters, input parameters and output parameters, values of parameters, relationships of parameters etc. The format of information data is not limited. Code data, on the other hand, is written as code in a programming language such as C, C++, PERL, Postscript, Java, Javascript or the like, and follows the rules of the respective programming language. Control data defines functions that rely on input parameters and give output parameters, e.g. based on defined calculations. By using a compiler, code data can be transformed into executable functions that can be executed by the operating unit 3; further para 0164-0165). 
4.5	As per claim 5, the combined teachings of Yasui et al. and Ishigooka et al. teach that wherein the language is a domain-specific description language (see Ishigooka et al. para [0055] In this description, a distinction is made between two types of data: information data and code data. Information data is a type of data that indicates information such as parameters, input parameters and output parameters, values of parameters, relationships of parameters etc. The format of information data is not limited. Code data, on the other hand, is written as code in a programming language such as C, C++, PERL, Postscript, Java, Javascript or the like, and follows the rules of the respective programming language. Control data defines functions that rely on input parameters and give output parameters, e.g. based on defined calculations. By using a compiler, code data can be transformed into executable functions that can be executed by the operating unit 3; further para 0164-0165). 
5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui e al. (USPG_PUB No. 2004/0158387), in view of Ishigooka et al. (USPG_PUB No. 2015/0309920), further in view of Yang (USPG_PUB No. 2011/0184713).
5.1	With regards to claim 6, the combined teachings of Yasui et al. and Ishigooka et al. teaches most of the instant invention; however, they do not expressly teach the step: modeling expectations with respect to a productivity of the outputs for the software component; wherein the simulation takes place based on the expectations. Yang teaches the step of modeling expectations with respect to a productivity of the outputs for the software component, wherein the simulation takes place based on the expectations (see para [0043] (a) obtaining expected inputs and expected outputs for at least one local simulation among a plurality of local simulations in the distributed parallel simulation for the predetermined model, wherein the local simulation is defined as each of simulations for local design objects in case of executing a parallel simulation by spatially dividing the predetermined model into a plurality of local design objects; and [0044] (b) executing said at least one local simulation in the distribution parallel simulation for the predetermined model by using the expected inputs and the expected outputs, for at least a part of entire simulation time period. [0045] An example of this embodiment is shown in FIGS. 6, 7, and so on. Also, an example of flow chart of a distributed parallel simulation is shown in FIG. 24. [0046] More preferably, the step (b) comprises: [0047] (c1) determining whether said at least one local simulation among the plurality of local simulations can be executed independently with other local simulations by using the expected inputs and the expected outputs while omitting a communication and a synchronization with other local simulations; see further para 0386-0387). 
Yasui et al., Ishigooka et al., and Yang are analogous art because they are from the same field of endeavor and that the model analyzes by Yang is similar to that of Yasui et al. and Ishigooka et al. Therefore, it would have been obvious to a person of skilled in the art to combine the method of Yang with that of Yashui et al. and Ishigooka et al. because Yang teaches the improvement of performance (see para 0387).
5.2	As per claim 7, the combined teachings of Yasui et al., Ishigooka et al., and Yang teach that wherein the expectations with respect to the productivity are indicated as a function of an activity at the inputs (see Yang para [0267] Each of local design objects executed by each of local simulators in the distributed parallel simulation environment uses the expected input obtained from s-DCP as the input for independently simulating the local simulation and obtaining the output of each of local simulations, compares this actual output with the expected output obtained from s-DCP, and if these two matches the corresponding local simulation can proceed with no synchronization overhead and communication overhead at all or minimal overheads (we'll call this mode of operation "the run with expected input and expected output mode") so that the simulation speed can be greatly increased. If the actual output does not match with the expected output obtained from s-DCP (we'll call this a time point of mismatch between expected output and actual output) at the certain simulation time during the simulation, the distributed parallel simulation should be carried out while the communication and synchronization among local simulators are being established after roll-back. Even after the simulation switches to the run with actual input and actual output mode in which the communication and synchronization occur, the actual inputs produced during the simulation are kept on being compared with the expected inputs obtained from s-DCP or the actual outputs produced during the simulation are kept on being compared with the expected outputs obtained from s-DCP. If this comparison produces the certain number of matches (the specific umber can be set before the simulation, or even can be adaptively changed during the simulation), then the simulation can switch back to the simulation with expected input and expected output, i.e. the run with expected input and expected output mode, from this simulation time (we will call this time a "cancellation time of run with actual input/output") so that the communication overhead and synchronization overhead are again eliminated for high speed distributed parallel simulation (For the efficiency of comparison, the expected values, e.g. expected output or expected input, can be compared with the actual values, e.g. actual output or actual input by aligning the abstraction level. Alignment of the level of abstraction can be done by adaptor modules or transactor modules. For example, for the comparison for a distributed parallel simulation at RTL, the abstraction level of actual values can be raised to ca-transaction level same as the level of expected values, or both the RTL abstraction level of actual values and the TL abstraction level of expected values can be raised to timed-transaction level as well). These processes will be repeated until the simulation ends. The exact time for applying the run with actual input/output could be any time t_advance_lock earlier than t_lock, which is the earliest time of mismatch between expected output and actual output among those of local simulations in distributed parallel simulation. However, for maximizing the simulation performance, the time for applying the run with actual input/output should be close to t_lock as much as possible. Therefore, in each of local simulations if said mismatch between expected output and actual output occurs, then the time of mismatch must be broadcasted to other local simulations. For performing any possible roll-back, each of local simulations in the distributed parallel simulation must save the simulation state (the simulation state is the run-time image of simulation process at a specific simulation time for checkpointing. Most of commercial simulators have such capability. For example, the save/restart feature in VCS from Synopsys, NC-Verilog from Cadence, ModelSim from Mentor, etc) or the state information of local design object periodically or non-periodically (for example, if certain conditions are met). Some specific examples of s-DCP are; the input/output information for one or more design objects in DUV and TB, a simulation model includes DUV and TB which are described at higher level of abstraction than that of said DUV and TB consisting of local design objects, or an optimized model for faster simulation includes DUV and TB. If the boundaries of local design objects for local simulations in a distributed parallel simulation are not same as the boundaries of design objects (for examples, modules in Verilog, entities in VHDL, sc_modules in SystemC, etc) in DUV, s-DCP could be the input/output information of said local design objects for said local simulations. [0268] One thing to consider said distributed parallel simulation with reduced communication and synchronization overhead is that said times of mismatch between expected output and actual output could be different in local simulations. In this case, all of local simulations must re-simulate in the run with actual-input/actual-output mode from the earliest time t_e among two or more expected-output/actual-output mismatch points in time. To do so, some of local simulations which already have proceeded over t_e must perform a roll-back to t_e before the re-simulation. To support roll-back, the simulation save & restart capability must be provided. There are two ways to do it. One is to save the simulation state at regular interval, or at one or more specific times during the simulation, and reload it later for restart. The other is to save the design state (the design state is the state information of corresponding design objects) at regular interval, or at one or more specific times during the simulation, and reload it later for restart. More detail can be founded in Korean patent applications, 10-2005-116706. We will call this saving process of the simulation state or design state for restarting checkpointing. Those one or more simulation times or simulation periods, which the checkpointing are made, are called checkpoints. Therefore, the roll-back point in time for said roll-back is not the earliest mismatch point in time, t_est, but the checkpoint, which is closest but no later than t_est; see further para 0386-0387).
Conclusion
6.	Claims 1-9 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        May 7, 2022